Exhibit 10.9

Eighth Amended and Restated Rent Supplement

(Stanton/Brady/Celeste Lease)

March 13, 2015

This Eighth Amended and Restated Rent Supplement (this “Eighth Amended
Supplement”) between Sharyland Distribution and Transmission Services, L.L.C.
(“Lessor”) and Sharyland Utilities, L.P. (“Lessee”) is executed and delivered on
March 13, 2015, to memorialize supplements to the S/B/C Lease (as defined
below), effective as of January 1, 2015. Capitalized terms used herein that are
not otherwise defined will have the meanings assigned to them in the S/B/C
Lease.

WHEREAS, Lessor and Lessee are Parties to a Second Amended and Restated Lease
Agreement (Stanton/Brady/Celeste Assets) dated December 1, 2014 (as amended from
time to time in accordance with its terms, the “S/B/C Lease”);

WHEREAS, Lessor and Lessee executed a Seventh Amended and Restated Rent
Supplement (Stanton/Brady/Celeste Lease) effective as of January 1, 2015 (the
“Seventh Amended Supplement”);

WHEREAS, the Incremental CapEx and Lessee CapEx for 2014 were different than
expected and the Parties wish to effect a Rent Validation (as set forth in
Section 3.2(c) of the S/B/C Lease) to memorialize the effect of such difference;

WHEREAS, as a result of this Rent Validation, a one-time payment set forth below
is owed and will be paid promptly upon execution hereof; and

WHEREAS, the Parties wish to amend and restate the Seventh Amended Supplement
pursuant to Section 3.2(c) of the S/B/C Lease.

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the Parties hereto
agree to the following:

1. The Seventh Amended Supplement is hereby amended and restated in its entirety
as set forth below.

2. The S/B/C Lease, except as supplemented by this Eighth Amended Supplement,
shall remain in full force and effect.

 

Incremental CapEx:

2011 $ 4,212,000    2012 $ 14,873,337    2013 $ 43,422,100    2014 $ 79,817,565
#  $ 59,570,175 ##       

 

 

  (total 2014) $ 139,387,740 ###  2015 $ 83,149,447 *  $ 219,040,435 **       

 

 

  (total 2015) $ 302,189,882   

 

# Represents the validated amount of transmission Incremental CapEx in 2014.

## Represents the “validated” amount of 2014 distribution Incremental CapEx,
i.e. a Rent Validation has occurred pursuant to Section 3.2(c) of the S/B/C
Lease, and, as part of this Rent Validation, the amount of 2014 distribution
Incremental CapEx has been restated. The amount of 2014 distribution Incremental
CapEx included in the Seventh Amended Supplement was $26,926,919.

 

STANTON BRADY CELESTE LEASE

1



--------------------------------------------------------------------------------

### Represents the total validated amount of transmission and distribution
Incremental CapEx in 2014.

* Represents the amount of distribution Incremental CapEx that the Parties
expect to be placed in service during 2015, with a weighted average in service
date of July 1, 2015. Rent supplements with respect to this distribution
Incremental CapEx were agreed to and memorialized as part of the Sixth Amended
and Restated Rent Supplement Schedule (S/B/C Lease) dated January 1, 2015 (the
“Sixth Amended Supplement”), effective January 1, 2015.

** Represents the amount of transmission Incremental CapEx that is expected to
be placed in service in 2015, with a weighted average in service date of
October 1, 2015. Rent supplements with respect to this transmission Incremental
CapEx were agreed to and memorialized as part of the Sixth Amended Supplement
effective January 1, 2015.

 

Lessee CapEx: 2011 $ 1,232,807    2012 $ 1,969,693    2013 $ 2,920,207    2014 $
12,972,164 #  2015 $ 7,005,000 * 

 

# Represents the “validated” amount of 2014 Lessee CapEx, i.e. a Rent Validation
has occurred pursuant to Section 3.2(c) of the S/B/C Lease, and, as part of this
Rent Validation, the amount of 2014 Lessee CapEx has been restated. The amount
of 2014 Lessee CapEx included in the Seventh Amended Supplement was $4,098,663.

* Represents the amount of Lessee CapEx that the Parties expect during 2015,
with a weighted average in service date of July 1, 2015. Rent supplements with
respect to this Lessee CapEx were agreed to and memorialized as part of the
Sixth Amended Supplement effective January 1, 2015.

 

Base Rent:

2011 $ 18,111,535    2012 $ 18,669,636    2013 $ 21,784,564    2014 $ 31,794,169
#  2015 $ 43,664,386 * 

 

# Represents the “validated” amount of 2014 Base Rent, i.e. a Rent Validation
has occurred pursuant to Section 3.2(c) of the S/B/C Lease and, as part of this
Rent Validation, the amount of 2014 Base Rent has been restated. The amount of
2014 Base Rent included in the Seventh Amended Supplement was $29,282,849.

*

Lessee will make a monthly 2015 Base Rent payment of $3,312,437 on the 15th day
of each month beginning on March 15, 2015 through May 15, 2015 (with respect to
January 2015 through March 2015). Following these payments, Lessee will make a
monthly 2015 Base Rent payment of $3,584,836 on June 15, 2015 through
December 15, 2015 (with respect to April 2015 through October 2015). Following
these payments, Lessee will make a monthly 2015 Base Rent payment of $4,316,614
on each

 

STANTON/BRADY/CELESTE LEASE

2



--------------------------------------------------------------------------------

  of January 15, 2016 and February 15, 2016 (with respect to November and
December 2015). Following these payments, the aggregate amount of 2015 Base Rent
paid to Lessor under the S/B/C Lease will equal the asterisked amount above.

 

Percentage Rent Percentages:

         2011      29.019 %     2012      24.206 %     2013      25.1 %     2014
     23.6 %#     2015      22.8 % 

 

# Represents the “validated” percentage applicable to 2014 Percentage Rent, i.e.
a Rent Validation has occurred pursuant to Section 3.2(c) of the S/B/C Lease
and, as part of this Rent Validation, the 2014 percentage has been restated. The
2014 percentage included in the Seventh Amended Supplement was 24.2%.

 

Annual Percentage Rent Breakpoints:

         2011    $ 27,111,535       2012    $ 27,669,636       2013    $
30,784,564       2014    $ 36,935,549 #     2015    $ 46,910,575   

 

# Represents the “validated” 2014 Annual Percentage Rent Breakpoint, i.e. a Rent
Validation has occurred pursuant to Section 3.2(c) of the S/B/C Lease and, as
part of this Rent Validation, the 2014 Annual Percentage Rent Breakpoint has
been restated. The 2014 Annual Percentage Rent Breakpoint included in the
Seventh Amended Supplement was $34,424,230.

 

Revenues Attributable to Lessee CapEx:

         2013    $ 1,357,683       2014    $ 4,850,029 #     2015    $ 7,520,074
  

 

# Represents the “validated” 2014 Revenues Attributable to Lessee CapEx, i.e. a
Rent Validation has occurred pursuant to Section 3.2(c) of the S/B/C Lease and,
as part of this Rent Validation, the 2014 Revenues Attributable to Lessee CapEx
have been restated. The 2014 Revenues Attributable to Lessee CapEx included in
the Seventh Amended Supplement was $4,428,811.

 

Original Base CapEx:

                        Original Base
CapEx      CapEx Placed in
Service      Incremental CapEx     Accumulation of
Deficit      2010    $ 0       $ 0       $ 0      $ 0       2011    $ 8,500,000
      $ 12,712,000       $ 4,212,000      $ 0       2012    $ 8,780,045       $
23,653,383       $ 14,873,338      $ 0       2013    $ 9,054,421       $
52,476,521       $ 43,422,100      $ 0       2014    $ 9,337,372       $
148,725,112       $ 139,387,740 #    $ 0       2015    $ 9,629,165       $
311,819,047       $ 302,189,882        N/A   

 

# Represents the “validated” amount of Base CapEx placed in service and
Incremental CapEx, i.e. a Rent Validation has occurred pursuant to
Section 3.2(c) of the S/B/C Lease and, as part of this Rent Validation, the 2014
Revenues Attributable to Base CapEx placed in service and Incremental CapEx have
been restated. In the Seventh Amended Supplement, the 2014 Base CapEx placed in
service was $9,337,372 and the 2014 Incremental CapEx included was $102,390,888.

 

STANTON/BRADY/CELESTE LEASE

3



--------------------------------------------------------------------------------

Validation Payment: As a result of the validation described above, pursuant to
Section 3.2(c) of the S/B/C Lease, Lessee will pay Lessor $631,461.00 promptly
following execution hereof.

 

ERCOT Transmission Rate Allocation: before June 20, 2013: 0% between June 20 and
October 17, 2013: 6.9% between October 17 and February 25, 2014: 3.4% between
February 25 and May 1, 2014: 8.5% between May 1 and October 3, 2014: 8.3%
between October 3, 2014 and March 31, 2015: 7.3% between April 1, 2015 and
October 31, 2015: 10.5% starting November 1, 2015: 17.8%

Term of Rent Supplement: Expires 12/31/15.

 

STANTON/BRADY/CELESTE LEASE

4



--------------------------------------------------------------------------------

The Parties have executed this Eighth Amended Supplement to the S/B/C Lease as
of the date set forth above.

 

SHARYLAND UTILITIES, L.P. By:

/s/ Mark Caskey

Name:

Mark Caskey

Title:

President

SHARYLAND DISTRIBUTION & TRANSMISSION SERVICES, L.L.C. By:

/s/ Brant Meleski

Name: Brant Meleski Title: Chief Financial Officer

 

STANTON/BRADY/CELESTE LEASE

5